EXHIBIT 21.1 AKORN, INC. LISTING OF SUBSIDIARIES OF THE REGISTRANT As of December 31, 2013 Legal Entity Name Incorporation Ownership Registrant / Parent Corporation: Akorn, Inc. Louisiana Shareholders (NASDAQ: AKRX) U.S. subsidiaries of Akorn, Inc.: Advanced Vision Research, Inc. Delaware Akorn, Inc. (LA) Akorn (New Jersey), Inc. Illinois Akorn, Inc. (LA) Akorn Animal Health, Inc. Delaware Akorn, Inc. (LA) Akorn Enterprises, Inc. Delaware Akorn, Inc. (LA) Akorn Ophthalmics, Inc. Delaware Akorn, Inc. (LA) Inspire Pharmaceuticals, Inc. Delaware Oak Pharmaceuticals, Inc. (DE) Oak Pharmaceuticals, Inc. Delaware Akorn, Inc. (LA) Akorn-Strides, LLC Delaware Akorn, Inc. (LA) (50% owned) Foreign subsidiaries of Akorn, Inc.: WorldAkorn Pharma Mauritius Mauritius Akorn, Inc. (LA) Akorn India Private Limited India WorldAkorn Pharma Mauritius
